ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 11/17/21 wherein claim 1 was amended and claims 2, 4, 7, and 8 were canceled.
	Note(s):  Claims 1, 3, 5, 6, and 9-14 are pending.

RESPONSE TO APPLICANT AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 11/17/21 to the rejection of claims 1, 3, 5, 6, 9, and 14 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed non-persuasive for reasons of record and those set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,123,435. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a molecule comprising a TLR9 targeting ligand conjugated to a cytotoxic agent (e.g., a lytic peptide).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the request be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	Applicant requested for the rejection to be held in abeyance is acknowledged.  The double patenting rejection is still deemed proper.  However, it should be noted that the rejection was converted from a provisional rejection to a non-provisional rejection b because Serial No. 16/319,935 issue as US Patent No. 11,123,435.

Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to cytotoxic agents other than lytic peptides comprising the sequence PNPNNNPNPN wherein P is any polar amino acid and N is any non-polar amino acid.  Specific peptides encompassed by the sequence PNPNNNPNPN include those of SEQ ID Nos. 1-47.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTION
	In summary, it is asserted that Applicant need not disclose in detail what is convention or well known to a skilled artisan.  In addition, it is asserted that the fact that the instant invention focuses on lytic peptides does not mean that one did not have possession of other cytotoxic agents other than lytic peptides.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  First, in order for a skilled artisan to determine every possible substance that could be classified as a ‘cytotoxic agent’ based on it being capable of killing a cancer cell when internalized by the cell would result in undue experimentation and require various equipment and experiments to obtain data.  As a result, an adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  Thus, written description can be met by “showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, including, inter alia, functional characteristics when coupled with a known or disclosed correlation between function and structure.
The present specification lacks an adequate description of the claimed subject matter because there is insufficient descriptive support for the phrase “cytotoxic agent” as it relates to “lytic peptides”, other than SEQ ID Nos. 1-47.  Furthermore, while it is asserted that NIH National Cancer Institute defines ‘cytotoxic agent’ as ‘a substance that kills cells, including cancer cells’, in Applicant’s disclosure, it is set forth that cytotoxic agents refer to a designated groups of peptides (pages 7-8, bridging paragraph), bacterial toxins (abrin, alpha toxin, diphtheria toxin, exotoxin, gelonin, pokeweed, antiviral protein, ricin, and saparon), and pyrrolobenzodiazepines (page 8, lines 16-240  that are used in combination with CpG oligonucleotides (see for example, page 6, third complete paragraph; pages 7-8, bridging paragraph).
In addition, the present specification lacks any correlation between a said functional characteristic and any structure(s).  Hence, a skilled artisan would be unable to envision the compounds/substances necessary for practice of the claimed invention.  Thus, the written description rejection is still deemed proper.

112 Second Paragraph Rejections
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, and 9:  Independent claim 1 is ambiguous because it is unclear what cytotoxic agents Applicant is referring to that are compatible with the targeting ligands other than the cytotoxic agent is not polynucleotide.  Since claims 3 and 9 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that ‘cytotoxic agents’ is a substance that kills cells including cancer cells.  As a result, it is asserted that it is broad and covers several types of substances including peptides and small molecules.  Thus, it is Applicant’s position that the term is not ambiguous or unclear. 
EXAMINER’S RESPONSE
	Once again, Applicant’s argument was considered, but deemed non-persuasive for reasons of record and those set forth below.  Specifically, the claim is ambiguous because it is unclear what cytotoxic agent(s) Applicant is referring to that is not a polynucleotide which is compatible with the instant invention.  While it is asserted that NIH National Cancer Institute defines ‘cytotoxic agent’ as ‘a substance that kills cells, including cancer cells’, in Applicant’s disclosure, it is set forth that cytotoxic agents refer to a designated groups of peptides (pages 7-8, bridging paragraph), bacterial toxins (abrin, alpha toxin, diphtheria toxin, exotoxin, gelonin, pokeweed, antiviral protein, ricin, and saparon), and pyrrolobenzodiazepines (page 8, lines 16-240  that are used in combination with CpG oligonucleotides (see for example, page 6, third complete paragraph; pages 7-8, bridging paragraph).  First, a polynucleotide, using any standard dictionary (e.g., Merriam-Webster) is a linear polymer whose molecule is composed of many nucleotide units, constituting a section of a nucleic acid molecule.  Also while some polynucleotides may be toxic, not all polynucleotides are toxic as indicated by Cevher et al (Gene Delivery Systems:  Recent Progress in Viral and Non-Viral Therapy, October 2012, pages 1-27) on page 15, fifth complete paragraph (see excerpt below).  As a result, there are a various substances that may or may not be cytotoxic for one reason or another.  Thus, for independent claim 1, the skilled artisan would not have readily determined that a ‘polynucleotide’ was necessarily encompassed by the phrase ‘cytotoxic agent’ and excluded it as a ‘cytotoxic agent’ as evident in independent claim 1.  In other words, one does not know the conditions/limitations Applicant is applying to determine which specific species Applicant is categorizing as ‘toxic’, non-toxic, and ‘cytotoxic’ as it relates to the instant invention.  Moreover, the phrase ‘capable of killing a cancer cell when internalized by the cell’ does not further limit the cytotoxic agent for the following reasons.  The recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).  Also, independent claim 1 is directed to a product, but also encompasses an active step, generally reserved for method claims, that indicate the ‘cytotoxic agent’ is ‘capable of killing a cancer cell when internalized by a cell’.  So, based on the disclosure of the instant application, Applicant is respectfully requested to clarify the substance consistent with what is set forth in the disclosure as the ‘cytotoxic agent’ in order that one may readily ascertain what is the metes and bounds of the claimed invention.

Cevher et al, page 15, fifth complete paragraph

    PNG
    media_image1.png
    457
    774
    media_image1.png
    Greyscale


103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al (US Patent No. 9,315,814) in view of Alford et al (Molecular Imaging, 2009, Vol. 8, No. 6, pages 341-354) and in further view of Metz et al (PNAS, 2011, Vol. 108, No. 20, pages 8194-8199).
	Schrier et al is directed to immunostimulatory oligonucleotides and their use as medicament in combating infectious diseases (see entire document, especially, abstract).  In particular, Schrier et al disclose immunostimulatory non-methylated oligodeoxynucleotides having the Formula 5’[G]x{TCGTCG}nTCG[G]z3’ wherein n = 2-100, x = 3-20, and z = 0-10 (column 2, lines 29-47).  In addition, Schrier et al disclose that one may link an oligodeoxynucleotide to a carrier/hapten via a reactive chemical group.  The linkage enhances the immunostimulatory effect of the combined molecules.  Also, it is disclose that preferred carriers/haptens include 3’ and 5’-labeled Texas red and 5’-labeled digoxigenin (column 4, lines 45-53).
	Thus, while Schrier et al disclose that a non-methylated oligodeoxynucleotide may be conjugated to a carrier/hapten such as Texas red or digoxigenin, Schrier et al fail to specifically state that Texas red and digoxigenin are cytotoxic agents.
	Alford et al is discloses the toxicity of organic fluorophores that are used in molecular imaging (see entire document, especially, abstract).  In particular, Alford et al disclose that Texas red conjugates have phototoxic effects (page 350, left column, ‘Texas red’).
	Metz et al disclose that digoxigenin is pharmacologically active.  In addition, it is disclosed that digoxigenin is a plant toxin and is used to treat heart conditions (page 8198, right column, third complete paragraph).
	It would have been obvious to a skilled artisan at the time the invention was made that the invention of Schrier et al overlaps with the instant invention. Specifically, Alford et al disclose that in the art, Texas red conjugates are recognized as having phototoxic effects (e.g., in rat erythrocytes exposed to epi-illumination, see page 350, left column ‘Texas Red’).  Thus, the skilled artisan would recognize that the Texas red component that may be conjugated to the non-methylated oligodeoxynucleotide of Schrier et al meets Applicant’s claim requirements of a molecule comprising an unmethylated CpG oligodeoxynucleotide conjugated to a cytotoxic agent.  Hence, the inventions disclose overlapping subject matter.
	Likewise, Metz et al disclose that digoxigenin is recognized in the art as a plant toxin that while used to treat heart condition, at some doses can interfere with heart functionality.  Hence, the skilled artisan recognizes that digoxigenin is a cytotoxic agent whose effects are dependent upon the dosage administered to a subject.
	Since all of the references are directed to substances that may be considered as cytotoxic, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that ‘cytotoxicity’ and ‘toxicity’ are different and even though all cytotoxic agents are toxic, not all toxic substance are cytotoxic.  Also, it is asserted that if Texas red and digoxigenin, for example, were cytotoxic, it would not be used for molecular imaging and payload deliver, respectively.  Furthermore, it is asserted that Mertz et al, disclose that digoxigenin is a toxin that can interfere with heart functionality at higher doses.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered, but deemed non-persuasive.  As discussed in the ‘112 Second Paragraph’ section above, not all polynucleotides are cytotoxic as cytotoxic polynucleotides are specifically excluded from independent claim 1.  As indicated by Cevher et al, page 15, fifth paragraph, polynucleotides may be non-toxic.  As a result, it is unclear what specific species are excluded by the instant invention as depending upon dosage or concentration, for example, of a substance, one may go from a substance that is acceptable to one that is toxic/cytotoxic.  This was acknowledged by Applicant as it relates to Mertz et al.  For example, in the cited prior art (Schrier et al), it is disclosed that the oligodeoxynucleotides are used for preventing or combating infectious diseases and for immunotherapy (column 1, lines 15-19, column 2, lines 1-8).  Furthermore, the instant invention is not limited to any particular dosages/concentrations.  Thus, it would have been obvious to a skilled artisan at the time the invention was made that if one is preventing or combating a disease that attach the cells of a subject that one would utilize an cytotoxic dosage.
	Schrier et al disclose that both Texas red and digoxigenin may be used as means to enhance the immunostimulatory effect of the oligodeoxynucleotide (column 4, line 45 through column 5, line 8).  In addition, it is disclose that the oligodeoxynucleotides are active in nanomolar amounts, but surprisingly are even active in picomolar (subnanomolar) amount (column 4, lines 31-35; column 6, lines 26-30).  Thus, the skilled artisan using this information would recognize that varying the concentration/dosage would yield varying result and also could be the difference between an amount being toxic or cytotoxic.  Furthermore in columns 5-6, bridging paragraph, it is disclosed that without additional immunostimulatory oligonucleotides, one may or may not reach a desire immunogenic level and as a result, the amount of the oligodeoxynucleotide needs to be administered together antigen/genetic component and a balancing of concentration/dosage in order that proper amounts are given.  Thus, the skilled artisan would recognize that distinguishing between a cytotoxic and toxic dosage is not clearly defined.
	In regards to Applicant amending independent claim 1 to include ‘cytotoxic agent is capable of killing a cancer cell when internalized by the cell’, one is respectfully reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function (see independent claim 1).  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).  

102/103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schettini et al (Cancer Immunol. Immunother., 2012, Vol. 61, No 11, pages 1-19).
	Schettini et al disclose a CpG-conjugated anti-MUC1 antibody (designated HMFG-E).  In particular, the document discloses that monoclonal antibodies against tumor associated antigens are useful anti-cancer agents.  In addition, it is disclosed that antibody dependent cellular cytotoxicity (ADCC) is one of the major mechanisms responsible for initiating natural killer cell (NK) mediated killing of tumors.  Specifically, HMFG-2 conjugated to CpG oligodeoxynucleotide (CpG ODN) was found to be more effective than CpG ODN or HMFG-2 antibody alone.  Schettini et al disclose that CpG ODN conjugated HMFG-2 induced a significant reduction in tumor burden in vivo in an established model of pancreatic tumor (see entire document, especially, abstract; page 2, first paragraph; page 3, first paragraph; page 5, first, third, and fourth complete paragraphs;  page 13, Figure 2E).
	In Figure 2E, page 13 (see excerpt below), NK cell mediated ADCC data is disclosed.  In particular, the percentage of lysis is disclosed in Figure 2E.  As illustrated by the graph, the HMFG-2-CpG conjugate has enhances lysis ability compared with that of HMFG-2 alone.
Schettini et al, Figure 2E, page 13

    PNG
    media_image2.png
    344
    252
    media_image2.png
    Greyscale

Schettini et al disclose that natural killer (NK) cells are activated by synthetic molecules such as oligodeoxynucleotides (ODN) that contain unmethylated CpG dinucleotide motifs (page 2, last paragraph).  Thus, it would be inherent that the invention is utilizing unmethylated CpG because it is disclose that (1) the cytolytic activity of NK cells were evaluated against pancreatic cancer cells; (2) the conjugated antibodies were tested for their ability to elicit ADCC; and (3) NK cells were cultured in the presence of immobilized CpG ODN conjugated HMFG-2-Ab (page 1, abstract).  Thus, Schettini et al like Applicant disclose a conjugate comprising CpG oligodeoxynucleotide conjugated to a cytotoxic agent.
	Alternatively, if the CpG oligodeoxynucleotide is not unmethylated, it would have been obvious to one of ordinary skill in the art at the time the invention was made to us an unmethylated CpG oligodeoxynucleotide because Schettini et al disclose that natural killer cells are activated by unmethylated CpG (page 2, last paragraph) and the studies of Schettini et al were conduct using tumor cells co-cultured with NK cells (page 2, first paragraph).
	Hence, the inventions of Schettini et al and Applicant disclose overlapping subject matter.
APPLICANT’S ASSERTION
	It is duly noted that Applicant did not respond to this rejection.
EXAMINER’S RESPONSE
	The rejection is still deemed proper.

103 Rejection
Claims 1, 3, 5, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schettini et al (Cancer Immunol. Immunother., 2012, Vol. 61, No 11, pages 1-19) in view of Hazlehurst et al (US Patent No. 7,632,814).
	Schettini et al disclose a CpG-conjugated anti-MUC1 antibody (designated HMFG-E).  In particular, the document discloses that monoclonal antibodies against tumor associated antigens are useful anti-cancer agents.  In addition, it is disclosed that antibody dependent cellular cytotoxicity (ADCC) is one of the major mechanisms responsible for initiating natural killer cell (NK) mediated killing of tumors.  Specifically, HMFG-2 conjugated to CpG oligodeoxynucleotide (CpG ODN) was found to be more effective than CpG ODN or HMFG-2 antibody alone.  Schettini et al disclose that CpG ODN conjugated HMFG-2 induced a significant reduction in tumor burden in vivo in an established model of pancreatic tumor (see entire document, especially, abstract; page 2, first paragraph; page 3, first paragraph; page 5, first, third, and fourth complete paragraphs;  page 13, Figure 2E).
	In Figure 2E, page 13 (see excerpt below), NK cell mediated ADCC data is disclosed.  In particular, the percentage of lysis is disclosed in Figure 2E.  As illustrated by the graph, the HMFG-2-CpG conjugate has enhances lysis ability compared with that of HMFG-2 alone.
Schettini et al, Figure 2E, page 13

    PNG
    media_image2.png
    344
    252
    media_image2.png
    Greyscale

Schettini et al disclose that natural killer (NK) cells are activated by synthetic molecules such as oligodeoxynucleotides (ODN) that contain unmethylated CpG dinucleotide motifs (page 2, last paragraph).  Thus, it would be inherent that the invention is utilizing unmethylated CpG because it is disclose that (1) the cytolytic activity of NK cells were evaluated against pancreatic cancer cells; (2) the conjugated antibodies were tested for their ability to elicit ADCC; and (3) NK cells were cultured in the presence of immobilized CpG ODN conjugated HMFG-2-Ab (page 1, abstract).  Thus, Schettini et al like Applicant disclose a conjugate comprising CpG oligodeoxynucleotide conjugated to a cytotoxic agent.
	Alternatively, if the CpG oligodeoxynucleotide is not unmethylated, it would have been obvious to one of ordinary skill in the art at the time the invention was made to us an unmethylated CpG oligodeoxynucleotide because Schettini et al disclose that natural killer cells are activated by unmethylated CpG (page 2, last paragraph) and the studies of Schettini et al were conduct using tumor cells co-cultured with NK cells (page 2, first paragraph).
	While Schettini et al disclose that it is well known in the art to have a composition comprising an unmethylated CpG oligodeoxynucleotide conjugated to a cytotoxic agent, the reference does not disclose that the cytotoxic may be a lytic peptide.
	Hazlehurst et al disclose peptides that are effective anti-cancer agents for treating various cancers including pancreatic cancer (see entire document, especially, abstract; column 27, lines 45-47; column 6, lines 5-28 and 38-41; columns 6-7, bridging paragraph; column 12, line 18 through column 14, line 6; column 21, lines 58-61; column 22, lines 4-10; column 81, claim 1).  The peptides are capable of inducing cell death in cancer cells (column 4, lines 39-48; column 5, lines 18-21; columns 5-6, bridging paragraph).  Possible anti-cancer peptides include those comprising in columns 5-6, bridging paragraph and column 81, claim 1 (see excerpt below).  It should be noted that those peptides listed are identical to those being claimed in the instant invention.

Hazlehurst et al, column 81, claim 1

    PNG
    media_image3.png
    614
    420
    media_image3.png
    Greyscale

	The peptides of Hazlehurst et al may be administered as part of a pharmaceutical composition (column 20, lines 40-45). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schettini et al using the teachings of Hazlehurst et al and replace the anti-cancer agent of Schettini et al with the anti-cancer agents (peptides) of Hazlehurst et al for the reasons set forth below.  (1) Schettini et al disclose that it is well known in the art that having a composition comprising a CpG oligodeoxynucleotide conjugated to a cytotoxic agent such as an anti-cancer agent, greatly enhances the percentage of lysis of tumor growth and as such is an effective way of controlling tumor growth.  (2) Likewise, Hazlehurst et al disclose that it is well known in the art that anti-cancer agents which are disclosed in Applicant’s claims 5, 6, and 14 are known in the art as being effective anti-cancer agents.  Thus, replacing one effective anti-cancer agent (the agent of Schettini et al) with effective anti-cancer agents (peptides) of Hazlehurst et al would not drastically alter the overall properties/function of the composition.  Specifically, according to MPEP 2144.06, substituting equivalents (both Schettini et al and Hazlehurst et al disclose that their substance is an anti-cancer agent) known for the same purpose is obvious when the equivalency is recognized in the prior art and is not based on Applicant’s disclosure or the mere fact that the components at issue are function or mechanical equivalents.  In this instance, both the anti-cancer agents of Schettini et al and that of Hazlehurst et al are effective with pancreatic cancer (Schettini et al, see abstract; Hazlehurst et al, column 27, lines 45-47).  Thus, it would have been obvious for a skilled artisan to replace on effective anti-cancer agent with another one in the art that is known to be effective with the same type of cell types.
	Since both Schettini et al and Hazlehurst et al are directed to anti-cancer agents useful for treating pancreatic cancer, the reference are within the same field of endeavor.  Hence, the reference teaching are combinable.
APPLICANT’S ASSERTION
	It is duly noted that Applicant did not respond to this rejection.
EXAMINER’S RESPONSE
	The rejection is still deemed proper.

WITHDRAWN CLAIMS
Claims 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

COMMENTS/NOTES
Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function (see independent claim 1).  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).

The Cevher et al (Gene Delivery Systems:  Recent Progress in Viral and Non-Viral Therapy, October 2012, pages 1-27) document was mailed on 8/17/21 with the previous office action.

It is once again noted that Applicant’s elected Group I (pending claims 1, 3, 5, 6, 9, and 14) in the reply filed on 7/28/20 without traverse.  The restriction requirement was still deemed proper and made FINAL.
	Note(s):  (1) It is noted that Applicant amended the claim to overcome the previously cited rejection.  Thus, the search was expanded to include an unmethylated CPG oligodeoxynucleotide conjugated to the cytotoxic agents of SEQ ID Nos. 1, 3, and 4 (KIKMVISWKG (SEQ ID No. 1); AIKMVISWAG (SEQ ID No. 3), and AIKMVISWKG (SEQ ID No. 4)) which have a common core.  The search was further extended and prior art was found which could be used to reject the claims (see the rejections above).  Hence, the search was not further extended.   
	(2) The full scope of the instant invention was not searched.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 6, 2021